Case: 22-2176    Document: 5     Page: 1   Filed: 10/05/2022




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ROGER W. WHITACRE,
                     Petitioner

                            v.

           DEPARTMENT OF THE NAVY,
                    Respondent
              ______________________

                       2022-2176
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0752-22-0199-I-1.
                 ______________________

                       ORDER
    The petitioner having failed to file the required
Statement Concerning Discrimination, and to file the
required Entry of Appearance form by an attorney
admitted to the bar of this court within the time permitted
by the rules, it is
Case: 22-2176     Document: 5   Page: 2    Filed: 10/05/2022




2                                         WHITACRE V. NAVY



    ORDERED that the petition for review be, and the
same hereby is, DISMISSED, for failure to prosecute in
accordance with the rules.




                                  FOR THE COURT

October 5, 2022
     Date                         /s/ Peter R. Marksteiner
                                  Peter R. Marksteiner
                                  Clerk of Court


ISSUED AS A MANDATE: October 5, 2022